Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-20 of J. Lee et al., US 16/268,276 (Feb. 5, 2019) are pending and in condition for allowance.  

Election of Species

Pursuant to the Election of Species Requirement, Applicant elected without traverse species TD-4.  The elected species were searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended and the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art.  As such, the provisional election of species is withdrawn.  MPEP § 803.02(III)(C)(2).

Certified Copy of Foreign Priority Application Not Filed

Acknowledgment is made of applicant's claim for foreign priority based on application KR 10-2018-0017147 (2018). It is noted, however, that applicant has not filed a certified copy of this application as required by 37 CFR 1.55.


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The instant claims all require a compound of Markush Formula 1 (D1-A-D2).  The closest prior art of record to claimed Markush Formula 1 is D. Tang et al., CN 106397423 (2017) (“Tang”).  Tang discloses the following example compound (4).  Tang at page 15/81


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Tang pyrazinyl group does not meet the instant claim limitation of a formula of 3-1, 3-2, or 3-3 for claim variable A.  Tang does not render the instant claims obvious because one of ordinary skill in the art is not motivated by Tang or secondary art to structurally modify the Tang compound by replacing the pyrazinyl group with a compound of formula of 3-1, 3-2, or 3-3 so as to arrive at a claimed compound.  MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 

It is noted the preliminary amendment of April 22, 2020 adds the following limitation to claim 1.  

the first electrode and the second electrode each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, LiF/Ca, LiF/AI, Mo, Ti, In, Sn, and Zn, a compound of two or more thereof, a mixture of two or more thereof, and an oxide thereof . . . 

Support for this amendment is found in the specification at page 7, [0034] and page 13, [0055].  The phrases “a compound of two or more thereof” and “a mixture of two or more thereof” in the above claim 1 excerpt are interpreted as synonymous based on the cited portions of the specification.  MPEP § 2111.  This is an acceptable double inclusion. MPEP § 2173.05(o).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622